Case 1:18-cv-21255-DPG Document 56 Entered on FLSD Docket 10/03/2018 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 18-21255-CIV-DPG

  YOSVANY CARMONA CUELLO and all        )
  others similarly situated under 29 U.S.C.
                                        )
  216(b),                               )
                                        )
               Plaintiff,               )
        vs.                             )
                                        )
  MOISES BAKERY OF MIAMI, INC. a/k/a )
  MOISES BAKERY,                        )
  JOAQUIN BRAS,                         )
  JACQUELIN BRAS,                       )
  PHILIP COLEMAN,                       )
                                        )
               Defendants.              )
  _____________________________________ )



                      JOINT PROPOSED SCHEDULING ORDER PER [DE54]

            THIS CAUSE is set for trial during the Court's two-week trial calendar beginning on

  August 12, 2019. The Calendar Call will be held at 9:30 a.m. on Wednesday, August 7,

  2019. A Status Conference will be held at 9:30 a.m. on Wednesday, July 24, 2019. The

  parties shall adhere to the following schedule1:

      1. Joinder of any additional parties and filing to amend the
                                                                            November 30, 2018
         complaint by

      2. Written lists containing the names and addresses of all fact
                                                                            July 20, 20182
         witnesses intended to be called at trial by


  1
   Counsel for the Plaintiffs are Jewish and observe the High Holy Days. Plaintiff’s counsel’s firm,
  is closed in observance of said holidays on 9/10/18, 9/11/18, 9/19/18, 9/24/18, 9/25/18, 10/1/18,
  10/2/18, 1/1/18, 4/25/19, 4/26/18. Defendants and Defense Counsel are unavailable for the
  following days:
  2
    The parties reserve the right to supplement and/or amend the witness list as the parties continue
  to obtain further information and documents through discovery and trial preparation.
                                                     1
Case 1:18-cv-21255-DPG Document 56 Entered on FLSD Docket 10/03/2018 Page 2 of 2




   3. Plaintiff shall disclose experts, expert witness summaries, and
                                                                           December 14, 2018
      reports as required by Fed. R. Civ. P. 26(a)(2) by

   4. Defendant(s) shall disclose experts, expert witness summaries,
                                                                           December 21, 2018
      and reports as required by Fed. R. Civ. P. 26(a)(2) by

   5. Exchange of rebuttal expert witness summaries and reports as
                                                                           January 5, 2019
      required by Fed. R. Civ. P. 26(a)(2) by

   6. Parties shall select a mediator pursuant to Local Rule 16.2 and
                                                                           August 31, 2018
      shall schedule a time, date, and place for mediation by
                                                                           April 22, 2019
   7. Fact discovery shall be completed by
                                                                           April 22, 2019
   8. Expert discovery shall be completed by


   9. Dispositive motions, including those regarding summary
                                                                           May 15, 2019
      judgment and Daubert, shall be filed by

   10. Mediation shall be completed by
                                                                           February 25, 2019

   11. All pretrial motions and memoranda of law, including motions in
                                                                           May 29, 2019
       limine, shall be filed by

   12. Joint pretrial stipulation, proposed joint jury instructions,
                                                                           June 19, 2019
       proposed joint verdict form, and/or proposed findings of fact and
       conclusions of law shall be filed by

   13. Electronic versions of documentary exhibits and Certificates of
                                                                           July 10, 2019
       Compliance re Admitted Evidence shall be filed on CM/ECF by


  DATED: The 3rd day of October 2018.

   By: /s/ Neil Tobak, Esq.________                   By: /s/.Pavel Kogan, Esq. _______
      Neil Tobak, Esq.                                Pavel Kogan, Esq.
      Fla. Bar No. 093940                             The Kogan Firm, P.A.
      ntobak.zidellpa@gmail.com                       330 N. Andrews Ave.
      J.H. ZIDELL, P.A.                               Suite 450
      300 71st Street, Suite 605                      Ft. Lauderdale, FL 33301
      Miami Beach, FL 33141                           954-281-8888
      Telephone: (305) 865-6766                       Fax: 954-333-1505
      Facsimile: (305) 865-7167                       Email: paul@kogan.law
      Attorney for Plaintiffs                         Attorney for Defendants


                                                  2
